Exhibit 10.3

 

Execution Version

 

SUBORDINATED PROMISSORY NOTE

 

$1,500,000.00

June 28, 2017

 

Denver, Colorado

 

FOR VALUE RECEIVED, ENSERVCO CORPORATION, a Delaware corporation (“Borrower”),
promises to pay to the order of CROSS RIVER PARTNERS, L.P., a Delaware limited
partnership (“Lender”), in lawful money of the United States of America
constituting legal tender in payment of all debts and dues, public and private,
together with interest thereon calculated at the rate and in the manner set
forth herein, the original principal sum of up to $1,500,000.00, or so much
thereof as may be advanced and outstanding hereunder, together with interest on
the advanced but unpaid principal at the applicable interest rate set forth
herein. This Subordinated Promissory Note is issued pursuant to that certain
Subordinated Loan Agreement dated as of even date herewith, between Lender and
Borrower (and all replacements, substitutions, extensions, modifications or
renewals thereof, the “Subordinated Loan Agreement”).

 

All capitalized terms not otherwise defined herein shall have the meanings set
forth in the Subordinated Loan Agreement.

 

1.     Subordination. Notwithstanding anything to the contrary herein, the
rights and obligations evidenced hereby are subordinate in the manner and to the
extent set forth in that certain Subordination and Intercreditor Agreement (the
“Subordination Agreement”) dated as of June 28, 2017 among Borrower, Lender, and
PNC Bank, National Association (“PNC”) to the indebtedness (including interest)
owed by Borrower pursuant to that certain Amended and Restated Revolving Credit
and Security Agreement dated as of September 14, 2014, among Borrower, PNC, and
the lenders from time to time party thereto (the “Senior Loan Agreement”), as
such Senior Loan Agreement has been and hereafter may be amended, supplemented,
or otherwise modified from time to time and to indebtedness refinancing the
indebtedness under that agreement as contemplated by the Subordination
Agreement; and each holder of this instrument, by its acceptance hereof,
irrevocably agrees to be bound by the provisions of the Subordination Agreement.

 

2.     Interest Rate and Payments.

 

 

(a)

Commencing on July 1, 2017, and on the first day of each October, January,
April, and July through the earlier of (i) Borrower’s satisfaction of the Senior
Debt in full, or (ii) the Maturity Date, quarterly payments of interest accrued
at the Subordinated Loan Interest Rate (as defined below) shall be due and
payable. If a payment date does not fall on a Business Day, the payment shall be
due on the next Business Day (without the obligation to pay the additional
day(s) of accrued interest). For purposes of clarity and the avoidance of doubt,
the payment due July 1, 2017 shall include the interest accrued at the
Subordinated Loan Interest Rate during the period of May 11, 2017 (the day
Lender advanced the principal amount hereof to Borrower) until June 30, 2017.

 

 

(b)

Commencing on the first day of the first calendar quarter following Borrower’s
satisfaction of the Senior Debt in full, and continuing until the Maturity Date,
quarterly payments of principal (based on a amortization schedule of ten years)
plus interest on the outstanding principal balance of the Subordinated Loans,
accrued at the Subordinated Loan Interest Rate (as defined below), shall be due
and payable on the first day of each January, April, July, and October. If the
payment date does not fall on a Business Day, the payment shall be due on the
next Business Day (without the obligation to pay the additional day(s) of
accrued interest).

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

(b)

If not sooner paid, all accrued interest, principal, fees and costs shall be due
and payable on June 28, 2022 (the “Maturity Date”).

 

 

(c)

Interest on the unpaid principal balance of this Subordinated Promissory Note
will be calculated at a fixed rate of 10.0% per annum based on a year of 360
days (the “Subordinated Loan Interest Rate”). Each determination by the Lender
of an interest amount hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.

 

 

(d)

Interest Calculation Method. Interest on this Subordinated Promissory Note is
computed on a 365/360 basis; that is by applying the ratio of the Subordinated
Loan Interest Rate over a year of 360 days multiplied by the outstanding
principal balance, multiplied by the actual number of days the principal balance
is outstanding. All interest payable under this Subordinated Promissory Note is
computed using this method. Lender shall not charge an interest greater than the
Maximum Rate, as defined in the Subordinated Loan Agreement.

 

 

(e)

Default Interest. While an Event of Default exists or after acceleration, at the
option of the Lender, the Borrower shall, subject to the Subordination Agreement
pay interest (“Default Interest”) at the Subordinated Loan Interest Rate, plus
an additional 2.0% per annum. Default Interest shall be payable upon demand by
the Borrower and shall be in addition to and not in lieu of any other charges
due under this Subordinated Promissory Note.

 

 

(f)

Business Day. The term “Business Day” shall mean any day other than a Saturday,
Sunday or other day on which commercial banks in Denver, Colorado are authorized
or required by law to close.

 

3.            Prepayment. Subject to the terms and conditions of the
Subordination Agreement, the Borrower shall have the right at any time, and from
time to time, to prepay the outstanding balance of all principal and interest of
this Subordinated Promissory Note, in whole, by giving irrevocable written
notice (or telephonic notice promptly confirmed in writing) to the Lender not
less than two (2) Business Days prior to the date of such prepayment. If such
notice is given, the principal balance of this Subordinated Promissory Note will
be due and payable on the date designated in such notice, together with accrued
interest to such date, and a prepayment penalty in an amount equal to the total
interest that would have been due and payable on the next two quarterly payments
following such prepayment, calculated at the Subordinated Loan Interest Rate.

 

4.            Application of Payments. All payments received under this
Subordinated Promissory Note shall, in Lender’s discretion, be first applied to
any costs, fees and expenses due to Lender under the Subordinated Loan
Agreement, second to interest payments owing under this Subordinated Promissory
Note which are due and unpaid, third to any outstanding principal owing
hereunder, and fourth to interest accrued but not yet due.

 

5.            Events of Default. Upon the occurrence of any one or more of the
following events (each an “Event of Default”):

 

 

(a)

Failure to make any payment of the principal or interest on this Subordinated
Promissory Note when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment or otherwise and such
failure shall continue unremedied for a period of fifteen (15) days (it being
understood that the failure of the Borrower to make any such payment as a result
of a prohibition thereon under the Subordination Agreement shall not constitute
an Event of Default); or

 

 
Subordinated Promissory Note – Page 2
 

--------------------------------------------------------------------------------

 

 

 

 

(b)

The occurrence of any Event of Default specified in the Subordinated Loan
Agreement or in any other instrument executed in connection with or securing
this Subordinated Promissory Note which is not cured within any cure period
provided with respect thereto (if any),

 

then, subject to the terms and conditions set forth in the Subordination
Agreement, and in every such event (other than an event with respect to the
Borrower or any of its Significant Subsidiaries described in clause (f) or (g)
of Section 7.1 of the Subordinated Loan Agreement) and at any time thereafter
during the continuance of such event, the Lender may, by notice to the Borrower,
take any or all of the actions described in Section 7.1 of the Subordinated Loan
Agreement.

 

6.            Waivers. Borrower hereby waives demand, presentment for payment,
notice of dishonor, protest, and notice of protest and diligence in collection
or bringing suit and agrees that Lender may accept partial payment without
discharging or releasing any obligations evidenced hereby. Borrower further
waives any and all rights of exemption, both as to personal and real property,
under the constitution or laws of the United States, the State of Delaware or
any other state. Borrower agrees not to send Lender payments marked “paid in
full,” “without recourse,” or similar language. If Borrower sends such a
payment, Lender may accept it without losing any of Lender’s rights under this
Subordinated Promissory Note, and Borrower will remain obligated to pay any
further amounts owed or that may become owed to Lender. All written
communications concerning disputed amounts, including any check or other payment
instrument that indicates that the payment constitutes “payment in full” of the
amount owed or that is tendered with other conditions or limitations or as full
satisfaction of a disputed amount, must be mailed or delivered to Lender at
Lender’s address noted in the provision on Notices contained in the Subordinated
Loan Agreement.

 

7.            Miscellaneous. As used herein, the terms “Borrower” and “Lender”
shall be deemed to include their respective successors, legal representatives
and assigns, whether by voluntary action of the parties or by operation of law.
This Subordinated Promissory Note is given under the seal of all parties hereto,
and it is intended that this Subordinated Promissory Note is and shall
constitute and have the effect of a sealed instrument according to law. The
provisions hereof shall apply to the parties according to the context thereof
and without regard to the number or gender of words or expressions used. Lender
may delay or forgo enforcing any of its rights or remedies under this
Subordinated Promissory Note without losing them. Borrower and any other person
who signs, guarantees or endorses this Subordinated Promissory Note, to the
extent allowed by law, waives presentment, demand for payment, and notice of
dishonor.

 

9.            Applicable Law; Venue. This Subordinated Promissory Note and all
claims or controversies arising out of or relating to this Subordinated
Promissory Note shall be governed by and construed according to the laws of the
State of Delaware, without giving effect to conflict of law principles which
might otherwise require the application of the laws of another jurisdiction. THE
PARITES CONSENT TO THE JURISDICTION OF ANY LOCAL, STATE, OR FEDERAL COURT
LOCATED WITHIN THE CITY AND COUNTY OF DENVER, STATE OF COLORADO AND WAIVES ANY
OBJECTION WHICH THEY MAY HAVE BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS TO
THE CONDUCT OF ANY PROCEEDING IN ANY SUCH COURT AND WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS UPON SUCH PARTY, AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE MADE BY MAIL OR MESSENGER DIRECTED TO SUCH PARTY AT THE ADDRESS SET
FORTH IN THE SUBORDINATED LOAN AGREEMENT. SERVICE, SO MADE, SHALL BE DEEMED TO
BE COMPLETE UPON THE EARLIER OF ACTUAL RECEIPT OR THREE (3) BUSINESS DAYS AFTER
THE SAME SHALL HAVE BEEN POSTED.

 

 

 
Subordinated Promissory Note – Page 3
 

--------------------------------------------------------------------------------

 

 

10.            JURY WAIVER. THE PARTIES HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN
BORROWER AND LENDER ARISING OUT OF OR IN ANY WAY RELATED TO THIS SUBORDINATED
PROMISSORY NOTE OR ANY OTHER RELATED DOCUMENT OR ANY RELATIONSHIP BETWEEN THE
BORROWER AND LENDER AND WAIVE ANY BOND OR SURETY OR SECURITY UPON SUCH BOND
WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF SUCH PARTY.

 

12.            Modification. This Subordinated Promissory Note may not be
modified except by written agreement signed by the Borrower and Lender hereof,
or by their respective successors or assigns.

 

 

[Signature page follows]

 

 
Subordinated Promissory Note – Page 4
 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Subordinated Promissory Note to be
executed, sealed and delivered as of the date first set forth above, although
actually executed on the date or dates reflected below.

 

 

ENSERVCO CORPORATION

 

 

 

By: /s/ Ian E. Dickinson

Name: Ian E. Dickinson

Its: President and Chief Executive Officer

 

 

 

 

 

STATE OF ____________________)

                                                                  ) ss.

COUNTY OF __________________) 

 

The foregoing instrument was acknowledged before me this _____ day of
__________, 2017, by Ian E. Dickinson, with whom I am personally acquainted (or
proved to me on the basis of satisfactory evidence), and who acknowledged that
he is the President and Chief Executive Officer of Enservco Corporation, and
that he executed the foregoing on behalf of Enservco Corporation as its
voluntary act and deed.

 

Witness my hand and official seal.

 

 

 

 

Notary Public  

 

 

 

  My Commission Expires:  

 

 

 Subordinated Promissory Note – Page 5